MEMORANDUM ***
Tracy Webb appeals pro se from the district court’s judgment dismissing her action alleging, among other things, sex and racial discrimination. We review de novo. Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.2012) (dismissal for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii)); Brady v. United States, 211 F.3d 499, 502 (9th Cir.2000) (dismissal for lack of subject matter jurisdiction). We affirm.
The district court properly dismissed Webb’s action because Webb failed to allege facts establishing federal subject matter jurisdiction. See 28 U.S.C. §§ 1331, 1332 (requirements for federal subject matter jurisdiction); see also Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1086 (9th Cir.2009) (discussing requirements for federal question jurisdiction under § 1331).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.